                       UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                                  Case No: 6:19-mj-1556

CURTIS FLEMING


                                                                         AUSA: Emily Chang
                                                                        FPD: Nicole Mouakar

 JUDGE:          EMBRY J. KIDD                        DATE AND                August 1, 2019
                 United States Magistrate Judge       TIME:              2:42 P.M.- 3:13 P.M.

 Courtroom:      4C                                   TOTAL TIME:                   31 minutes

 DEPUTY          T. LeGros                            RECORDING:      Orlando_Digital_Transcripts
 CLERK:                                                                      @flmd.uscourts.gov

 INTERPRETER:    N/A                                  PRETRIAL:                  Ivette Suarez


                               CLERK’S MINUTES
                   INITIAL APPEARANCE/PRELIMINARY HEARING
DEFENDANT WAS ARRESTED ON PROBABLE CAUSE TODAY

Case called, appearances made, procedural setting by the Court.
No issue as to competency.
Court advises defendant of his rights.
Government advises of the charge and potential penalties.
Defendant requests court appointed counsel; Court appoints FPD; Order to enter.
Defendant requests a preliminary hearing.
Government witness, Special Agent Michelle Langer, is sworn and testifies; Cross examination.
Testimony concludes
Arguments
Court finds there is Probable Cause to proceed; Order to enter.
Government is seeking detention.
Detention hearing scheduled tomorrow 8/2/19 at 1:30 P.M.
before Judge Irick; Notice to enter.
Court adjourned.
